Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-17 are directed to method for determining vendor identity based on electronic documents analysis, non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, and system for determining vendor identity based on electronic documents analysis. Claims 1, 9 and 10 identify the uniquely distinct features of “extracting a first multiset of textual items from the plurality of textual items of the first electronic document; determining a second approximate identity of a vendor entity that issued the first electronic document by comparing the first multiset of textual items to at least a second multiset of textual items that was previously associated with the unique vendor entity; and determining a specific identity of the vendor entity that issued the first electronic document upon determination that the first approximate identity and the second approximate identity are identical, otherwise performing a resolution process”. The closest prior art Guzman et al. (US 2018/0011846) teaches a system and method for matching a second electronic document to a first electronic document, the first electronic document including at least partially unstructured data of a transaction. The method includes: analyzing the at least partially unstructured data to determine at least one transaction parameter; creating a template for the first electronic document, wherein the template is a structured dataset including the determined at least one transaction parameter; determining, based on the template, a portion of the first electronic document requiring evidence; searching, based on the template, for a second electronic document, wherein the second electronic document indicates of the evidence-requiring portion; and associating the second electronic document with the first electronic document (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Burgess (US 2020/0243174) discloses the system 100 determines the identity 308 of the healthcare provider (e.g. hospital, lab, insurance company, etc.) that created the document. Some embodiments approach this task using postal addresses, which have a predictable format and are relatively easy to identify (paragraph [0122])
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675